Opinion filed March 10,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00019-CR
                                                    __________
 
                       DAMANDA
DENISE McCONNELL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 54th District Court
 
                                                        McLennan
County, Texas
 
                                                Trial
Court Cause No. 2010-950-C2
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Damanda
Denise McConnell has filed in this court a motion to dismiss her appeal. 
Pursuant to Tex. R. App. P. 42.2, the
motion is signed by both appellant and her counsel.
The
motion is granted, and the appeal is dismissed.
 
March 10, 2011                                                                       PER
CURIAM           
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.